ALLOWANCE
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
With respect to the independent claim 1, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of the tuple events comprise at least one activation event and at least one invalidation event, the activation event occurs within a time interval of a first partition, the invalidation event occurs within a time interval of a second partition different from the first partition, and the invalidation event is stored twice: in a partial timeline index of the first partition and in a partial timeline index of the second partition.
Claims 16 and 20 are allowed because they recite similar limitations to claim 1.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHSEN ALMANI/Primary Examiner, Art Unit 2159